Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dufficy, J.), dated March 1, 1984, convicting him of attempted murder in the second degree, robbery in the first degree, robbery in the second degree, criminal use of a firearm in the first degree and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant failed to raise his objections to the adequacy of his plea allocution in the court of first instance and, accordingly, has not preserved his claims for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Warren, 47 NY2d 740). In any event, the allocution established the requisite elements, inter alia, of attempted murder in the second degree (see, People v Serrano, 15 NY2d 304; cf. People v Jimenez, 73 AD2d 533). Mangano, J. P., Gibbons, Weinstein, Fiber and Spatt, JJ., concur.